Citation Nr: 0003284	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
a left arm disability, and residuals of frostbite of the hand 
and fingers.  

2.  Entitlement to an increased (compensable) evaluation for 
an abdominal scar.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from March 1972 to December 
1986.  

By rating action dated in September 1994, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denied entitlement to service connection for a foot 
disability, a left arm disability, and residuals of frostbite 
of the hand and fingers, and granted service connection for, 
and assigned noncompensable evaluations for an abdominal scar 
and residuals of a fracture of the right fifth finger.  The 
appellant appealed from the denials of service connection and 
from the evaluations assigned for the service-connected 
disabilities.  

The case was initially before the Board of Veterans' Appeals 
(Board) in March 1998, when the Board denied entitlement to 
an increased (compensable) evaluation for residuals of a 
fracture of the veteran's right fifth finger.  The Board 
remanded the remaining issues to the regional office for 
appropriate development.  The case is again before the Board 
for further appellate consideration.  


REMAND

The record reflects that in accordance with the March 1998 
Board remand, the appellant was scheduled for VA examinations 
in June and July 1998 at the VA Outpatient Clinic, Columbus, 
Ohio.  She failed to report for the examinations.  However, 
it was indicated that the veteran had called and asked that 
her examinations be scheduled for the VA Medical Center, 
Dayton, for personal reasons.  

The veteran was scheduled for VA examinations at the VA 
Medical Center, Dayton, in December 1998 and January 1999, 
and again failed to report for the examinations.  It was 
indicated that the VA medical center had not been able to 
contact the veteran by telephone, and the veteran had not 
contacted the medical center.  

In February 1999 the veteran was sent a supplemental 
statement of the case, and in April 1999 her records were 
returned to the Board.  

A letter from the veteran received by the Board in May 1999 
indicated that she had been waiting to be rescheduled for her 
physical examinations and had not received any word from 
either the VA Outpatient Clinic in Columbus or the VA 
regional office about rescheduling.  She indicated that she 
wanted a fair chance for her appeal, with all the pertinent 
information included.  She also indicated that she was asking 
that her case be withdrawn.  She did not provide an address, 
but provided her work and home telephone numbers.  

In October 1999, the veteran's representative indicated that 
she had been contacted and wished to continue her appeal.  
She also stated that she was awaiting rescheduling her VA 
examinations.  

The Board notes that under 38 C.F.R. § 3.655, when a veteran 
without good cause fails to report for a VA examination in 
connection with a claim for an increased rating, the claim 
shall be denied.  However, it appears that in this case, the 
veteran may have moved between the VA examinations scheduled 
at the VA Outpatient Clinic, Columbus, and those scheduled at 
the VA Medical Center, Dayton, and may not have received the 
notices to report for the examinations at the VA Medical 
Center, Dayton.  The Board has determined that the veteran's 
claims are well grounded by virtue of the prior remand.  The 
Board believes that the appellant should be afforded another 
opportunity to report for the VA examinations, and the case 
is accordingly again REMANDED for the following action:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  The veteran's work and home telephone 
numbers should be sent to the appropriate 
VA medical facility, which should contact 
her and schedule the VA examinations 
requested in the March 1998 Board remand.  
The veteran should be informed of the 
provisions of 38 C.F.R. § 3.655 to the 
effect that if she fails to report for 
the examinations without good cause, her 
claim for an increased rating will be 
denied and her claims for service 
connection will be decided on the 
evidence of record.  

3.  If the veteran reports for the 
scheduled VA examinations, her claims 
should be reviewed by the regional office 
and any further indicated development 
should be undertaken.  If the 
determination regarding any of the 
remaining matters on appeal remains 
adverse to the veteran, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until she receives further 
notice.  



This REMAND is for the purpose of obtaining clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matters on appeal pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



